           Case 1:20-cv-01548-LLS Document 8 Filed 08/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JESSICA BERK,

                                 Plaintiff,
                                                               20-CV-1548 (LLS)
                     -against-
                                                              CIVIL JUDGMENT
 THE CITY OF NEW YORK, et al.,

                                 Defendants.

       Pursuant to the order issued August 4, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that this action is dismissed under 28

U.S.C. § 1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    August 4, 2020
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
